Citation Nr: 0101711	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, status post left L5-S1 hemilaminectomy and 
diskectomy, currently evaluated as 40 percent disabling.  

WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
July 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  During the course of this appeal, the veteran 
moved to the Houston area.  Thus, the Houston RO appears on 
the title page of this decision.  



REMAND

The veteran was scheduled to appear before a member of the 
Board at the RO in December 2000.  The RO's notice to the 
veteran of that hearing was returned undelivered, and the 
veteran did not appear for the scheduled hearing.  It appears 
that the street address on the notice letter may have been 
incorrect.  There is no indication that a letter sent to the 
veteran at his correct address in December 2000 was returned.  
The Board also notes that the veteran appears to be receiving 
VA payments at his current address.

Accordingly, this case is REMANDED for the following:

The RO should, in accordance with 
applicable laws and regulations, afford 
the veteran an opportunity for a hearing 
before a member of the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



